Citation Nr: 1127174	
Decision Date: 07/21/11    Archive Date: 07/29/11

DOCKET NO.  08-32 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

1.  Entitlement to an initial disability rating greater than 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating for compensation purposes based on individual unemployability.



REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 2001 to April 2005.

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The RO certified this appeal to the Board in September 2009 and, in January 2011, the Veteran submitted additional medical evidence.  However, he waived his right to have the RO initially consider this evidence in a January 2011 statement.  38 C.F.R. §§ 20.800, 20.1304 (2010).

The issues of: (1) entitlement to service connection for a traumatic brain injury (TBI), to include symptoms of headaches and memory loss; (2) whether new and material evidence has been received to reopen a claim for service connection for sleep apnea; and, (3) whether a November 2007 rating decision denying the Veteran's claim of entitlement to service connection for sleep apnea should be revised or reversed on the basis of clear and unmistakable error (CUE), have been raised by the record in July 2010 statements from the Veteran, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

As discussed in the Remand section below, a claim of entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU) has been raised in this case. As such, the claim is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center, in Washington, DC.  



FINDING OF FACT

Throughout the appeal, the Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas.


CONCLUSION OF LAW

The criteria for a 70 percent initial disability rating for the Veteran's PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a schedule of ratings, which are based on the average impairment of earning capacity in civil occupations.  See 38 U.S.C.A. § 1155.  Separate DCs identify the various disabilities.  The assignment of a particular DC is dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One DC may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  In reviewing the claim for a higher rating, the Board must consider which DC or codes are most appropriate for application in the Veteran's case and provide an explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The Board observes that in March 2008 the Veteran expressed his disagreement with the November 2007 rating decision that granted him service connection for his PTSD.  As such, the Veteran has appealed the initial evaluation assigned and the severity of his disability is to be considered during the entire period from the initial assignment of the disability rating to the present.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran is currently in receipt of a 30 percent disability evaluation for his PTSD under DC 9411.  38 C.F.R. § 4.130.

Under the General Rating Formula for Mental Disorders, ratings of 30, 50, 70, and 100 percent are warranted in the following circumstances:

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behaviour, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). [30 percent rating]

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and, difficulty in establishing and maintaining effective work and social relationships. [50 percent]

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and, inability to establish and maintain effective relationships. [70 percent]

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); and, disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. [100 percent]

38 C.F.R. § 4.130, DC 9411.

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each Veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In determining the appropriateness of the evaluation assigned to the Veteran's disability, the Global Assessment of Functioning (GAF) scores assigned by medical providers throughout the course of this appeal will be discussed.  Throughout his appeal, the Veteran's GAF scores have ranged from 40 to 70.  A GAF score of 31 to 40 indicates some impairment in reality testing or communications or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  See DSM-IV at 44-47.  A GAF score of 41-50 contemplates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.  A GAF score of 51-60 contemplates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Id.  A GAF score of 61-70 contemplates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well and has some meaningful interpersonal relationships.  A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

For the reasons described below, the Board finds the symptomatology required for a 70 percent rating for the Veteran's PTSD is established by the evidence and will be applied to the entire rating period.  38 C.F.R. § 4.130, DC 9411.

The evidence of record establishes that the Veteran's PTSD causes occupational impairment.  Specifically, in July 2010, Dr. S.G., the Veteran's treating VA psychologist, submitted a medical opinion describing the Veteran's current symptoms.  Dr. S.G. determined that the Veteran's "inability to interact with others in such normal social situations as recruiting clients eventually caused him to lose his job."  Dr. S.G. indicated that the Veteran was terminated from several well-paying jobs due to his PTSD symptoms, and is now currently employed in a lower paying position.  Additionally, in February 2008 and in January 2011, Dr. I.B., the Veteran's treating private psychologist, submitted psychiatric evaluations for the Veteran.  At the evaluations, the Veteran reported that he currently works alone, and has been previously terminated from several jobs due to his "attitude."  Following physical examinations of the Veteran, Dr. I.B. determined that the Veteran has difficulty in establishing effective work relationships.  Following a physical examination of the Veteran, the July 2007 VA examiner also determined that the Veteran has occupational impairment.

The evidence of record also demonstrates that the Veteran's PTSD causes social impairment.  Specifically, at the psychiatric evaluations conducted by Dr. I.B., the Veteran reported that he avoids going out and socializing with others.  The Veteran stated that he recently moved because he could not tolerate the congestion and the number of people.  Dr. I.B. determined that the Veteran has difficulty in establishing effective social relationships.  In the July 2010 medical opinion, Dr. S.G. determined that the Veteran currently avoids social situations that he once found enjoyable.  Dr. S.G. concluded that the Veteran has lost meaningful personal relationships due to his "flattened affect, social isolation, and impairments in motivation and mood."  Following a physical examination of the Veteran, the July 2007 VA examiner also determined that the Veteran has social impairment.

Finally, the evidence of record establishes that the Veteran's PTSD causes deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood.  Specifically, Dr. I.B. determined that the Veteran is "severely disabled" from his PTSD.  According to Dr. I.B., the Veteran displays flattened affect, obscure and tangential speech, and impairment of his memory.  The Veteran forgets to complete tasks, has impaired abstract thinking, and suffers from disturbances of his motivation and mood.  The Veteran also reported having persistent flashbacks and panic attacks.  Dr. I.B. assigned the Veteran GAF scores ranging from 40 to 45.  Following a physical examination of the Veteran, the July 2007 VA examiner also determined that the Veteran displays symptoms of depressed mood, chronic sleep impairment, and decreased motivation.  The VA examiner assigned the Veteran a GAF score of 53.  

These medical opinions, combined with the Veteran's subjective reports of his PTSD symptoms, indicate that the Veteran's PTSD causes occupational and social impairment with deficiencies in most areas.  For all of these reasons, the Board finds a 70 percent initial disability evaluation is warranted for the Veteran's PTSD throughout his entire appeal period.  38 C.F.R. § 4.130, DC 9411.

However, a higher rating of 100 percent is not warranted as that disability rating requires evidence of total occupational and social impairment.  These symptoms are not documented in the medical evidence of record.  Specifically, at his January 2011 Board hearing, the Veteran testified that he is currently employed.  The fact that he is able to maintain a job demonstrates that the Veteran does not suffer from total occupational impairment.  Further, at his January 2011 Board hearing, the Veteran indicated that he is still in touch with his close family members.  The Veteran also testified that he is able to work with one other person while performing his employment tasks, and that he gets along well with his roommates.  These facts do not present evidence of total social impairment.  In addition, throughout his entire appeal, he has not been considered a threat to himself or others.  At his January 2011 Board hearing, the Veteran indicated that he does not have suicidal or homicidal thoughts.  Further, the evidence of record does not demonstrate that the Veteran suffers from gross impairment in thought processes or communication, or grossly inappropriate behavior.  The evidence also does not show that the Veteran is disoriented to time or place, or that he has memory loss for names of close relatives, own occupation, or own name.  Finally, the assigned GAF scores of 40 to 70 are indicative of serious, but not total, occupational and social functioning.  38 C.F.R. § 4.130, DC 9411.

Therefore, based upon these findings and following a full review of the record, the Board finds that the preponderance of the evidence is against a finding that the Veteran's disability picture more nearly approximates a 100 percent evaluation.  38 C.F.R. § 4.130, DC 9411.

Here, the Board is cognizant of, and has carefully considered, the Veteran's subjective reports regarding his PTSD symptoms.  However, none of the criteria required for a 100 percent disability rating were diagnosed or objectively noted.  The treatment notes of record similarly do not provide objective support for a higher disability rating. 

In sum, the weight of the credible evidence demonstrates that the Veteran's PTSD warrants a disability rating no higher than 70 percent.  While the requirements of Fenderson have been considered, the evidence of record shows that the Veteran's PTSD symptoms have remained constant throughout the entire appeal period.  12 Vet. App. at 119.

Notice and Assistance

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty to assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the RO dated in July 2007 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The letter also provided the Veteran with information concerning the evaluation and effective date that could be assigned should his claim be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  This letter was provided prior to the initial RO adjudication of his claim.  VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  His STRs and post-service VA and private treatment records have been obtained.  He was afforded the opportunity for a personal hearing.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  He has been afforded a VA examination.  For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.


ORDER

An initial disability evaluation of 70 percent for the Veteran's PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

In Rice v. Shinseki, 22 Vet. App. 447 (2009) the Court of Appeals for Veterans Claims (Court) held that a claim for TDIU, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the evidence submitted by several medical personnel suggests that the Veteran has either had difficulty maintaining employment, been fired from multiple positions, or has worked for employers who have accommodated his disability in order for him to retain employment.  The Board finds that a claim of entitlement to TDIU has been raised in conjunction with his claim of entitlement to an increased evaluation for PTSD.

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(4) (2010).  Such an examination has not yet been afforded.  As such, an evaluation, taking into account the Veteran's education, experience, and occupational background, must be obtained to determine whether unemployability due to service-connected disabilities is demonstrated.

Accordingly, the case is remanded for the following actions: 
	
1.  The RO/AMC must provide the Veteran with a letter satisfying the duty to notify provisions with respect to his implied claim of entitlement to TDIU.

2.  The RO/AMC must make arrangements to provide the Veteran with an examination to determine the effects of his service- connected disabilities on his ability to maintain employment consistent with his education and occupational experience.  The claims folder must be made available to the examiner for review in conjunction with the examination.  All necessary special studies or tests are to be accomplished.  The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  Based on a review of the case, the examiner must provide an opinion as to whether the Veteran's service-connected disabilities alone preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  All opinions provided must include an explanation of the bases for the opinion.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation. 

3.  The RO must then issue a decision as to whether TDIU is warranted.  If the claim is denied the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND and to cooperate in the development of his case. The consequences of failure to report for a VA examination without good cause may include denial of his claim. 38 C.F.R. §§ 3.158, 3.655 (2010).


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


